Citation Nr: 0216408	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Craig W. Carlson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1965 to April 
1967.  He died in March 1998.  The appellant is the veteran's 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denial of entitlement to service 
connection for the cause of the veteran's death, eligibility 
to benefits under Chapter 35, Title 38, and accrued benefits.  
A notice of disagreement was not filed with respect to 
Chapter 35 eligibility and the matter of accrued benefits 
will be addressed in the remand below.  

The Board has imposed a temporary stay on the adjudication of 
claims alleging entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1318, in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096. - 7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed 
the Department to conduct expedited rulemaking which will 
either explain why certain regulations- 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106-are inconsistent on the matter of 
"hypothetical entitlement" or revise the regulations so that 
they are consistent.  In  this case neither the appellant nor 
her representative has expressed any intention to claim DIC 
benefits under the provisions of 38 C.F.R. § 3.22.  Thus, the 
case is not subject to the stay. 



FINDINGS OF FACT

1.  All evidence needed for an equitable decision on the 
issue on appeal has been obtained.

2.  The veteran had no military service in the Republic of 
Vietnam.   

3.  During the veteran's lifetime, he never claimed service 
connection for any disabilities. 

4.  The veteran died in March 1998 as a result of widely 
metastatic liposarcoma. 

5.  The competent and probative evidence first shows 
liposarcoma many years after service and there is no such 
evidence linking it to service in any way.  


CONCLUSION OF LAW  

The cause of the veteran's death was not incurred or 
aggravated during his military service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, 



Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the appellant's claim had been initially denied as 
not well grounded, in the July 2001 supplemental statement of 
the case the RO informed the appellant of the VCAA and denied 
the claim on the merits.  VA has complied with notification 
requirements of 38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  The 
appellant has been notified of the absence of probative 
evidence showing that the veteran served in Vietnam and that 
such evidence is necessary to establish presumptive service 
connection for liposarcoma.  In letters issued by the RO in 
March and May 1999, the appellant was informed of the actions 
she must take and the type of evidence required in order to 
establish her claim for entitlement to service connection for 
the cause of the veteran's death, to include identification 
and, if possible, submission of pertinent lay, military, and 
medical evidence.  

Inasmuch as the appellant's claim is predicted solely on 
alleged service of the veteran in the Republic of Vietnam the 
Board is satisfied that all relevant facts regarding the 
appellant's claim have been properly developed and no further 


assistance to the appellant is required in order to comply 
with the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have been 
obtained, to include service medical and personnel records.  
The RO obtained the veteran's service personnel and service 
medical records and specifically requested confirmation of 
any Vietnam service from the National Personnel Records 
Center.  Additional service department records were submitted 
by the appellant and her representative and private medical 
records also are in the file.   The appellant's 
representative noted at the hearing on appeal in July 2000 
that attempts to obtain additional information about the 
veteran's military service from both government and family 
sources had been futile and that if any additional pertinent 
evidence was received, it would be forwarded to VA.  In a 
letter of February 2002, VA informed the appellant and her 
representative of the opportunity to submit additional 
evidence directly to the Board, but no response was received.  
The appellant has not indicated that the veteran received 
medical treatment from VA or that he was awarded Social 
Security Administration (SSA) disability benefits.  Private 
treatment records and the Certificate of Death are of record.  
Finally, the appellant was afforded a hearing before VA in 
July 2000.  In a Report of Contact dated in July 2000, the 
appellant's representative clarified that the appellant did 
not wish to appear before the Board at a hearing.

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) ruled that in claims of entitlement 
to service connection when a claimant has submitted competent 
lay evidence of an in-service injury, subsequent 
symptomatology, and medical evidence of a current disability; 
VA is required to provide an examination and/or obtain an 
opinion regarding the etiology of the claimed disability.  
See Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002); see also 38 U.S.C.A. § 5103A(d)(2)(A), (B), (C).  
Although VA has not sought a VA medical opinion in this case 
as to the etiology of the veteran's terminal disease, there 
is no evidence of the fatal liposarcoma until decades after 
service, as 


reflected in the private medical evidence which provides 
information on the onset and diagnosis of the disease.  
Additionally, there is no competent evidence that liposarcoma 
was related to service.  Thus, the Board finds that the 
medical evidence currently of record is sufficient for an 
equitable determination at this time and further development 
of the medical evidence is not required under the provisions 
of 38 U.S.C.A. § 5103A. 

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for the Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition 


in service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of ten percent 
or more within one year of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Where a veteran served in active 
military service between January 9, 1962 and May 7, 1975 in 
the Republic of Vietnam, and a soft tissue sarcoma becomes 
manifest to a degree of ten percent or more at any time, or a 
respiratory cancer becomes manifest to a degree of ten 
percent or more within 30 years, after the last date on which 
the veteran was exposed to a herbicide agent, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  These presumptions are rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103(Dec. 27, 2001). Section 201 of this Act amends 
38 U.S.C. § 1116 to provide a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  Prior to December 27, 2001, the law required that the 
veteran have a presumptive disease before exposure to 
herbicides was presumed. See 38 U.S.C.A. § 1116(a)(3) (West 
1999 & Supp. 2001).  This is clearly a liberalizing 
provision.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, as will be explained below, the facts of this case 
do not warrant the application of the old or revised 
provision.  



"Service in the Republic of Vietnam'' includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The death certificate reflects that the veteran died in March 
1998 from widely metastatic liposarcoma and that the time 
between onset and death was "months."  In essence the 
appellant has contended that the veteran served in the 
Republic of Vietnam and that his fatal liposarcoma should be 
presumed to have been incurred n service based on herbicide 
exposure.  She has not claimed that the veteran's fatal 
liposarcoma was present during service or anytime soon 
thereafter, and at her hearing on appeal in July 2000, she 
acknowledged that this disorder was not diagnosed until 
January 1996.

During the appellant's hearing testimony, it was argued that 
information from the Internet showed that the veteran's unit 
had been deployed to the Republic of Vietnam in "the 60's", 
followed by the rest of the division later in 1967.  
Additionally, it was reported that an officer at Fort 
Campbell who had been contacted by phone explained that the 
entire 101st Airborne Division had been located in the 
Vietnam Theater during part of 1966 as well as 1967, although 
the officer would not put that in writing.  The 
representative then indicated that an attempt had been made 
to contact the veteran's brother who said on the phone that 
he would be willing to sign an affidavit but that the one 
sent to him "came back" 


and that he could no longer be located.  The representative 
indicated that there was a gap in the veteran's military 
records from May 1966 through October 1966, noting that a 
record dated in October didn't say much as it was only an 
application by the veteran's first wife for a dependency 
card.  

The appellant testified that she had first met the veteran in 
1975 and that he had always been reluctant to talk about 
Vietnam.  If the subject of Vietnam was raised, even by other 
veterans, he would usually say he did not want to talk about 
it, say nothing, or change the subject.  She indicated that 
once or twice he had said to her that he had been in Vietnam 
and she had been told by relatives of the veteran that after 
he was brought back from Vietnam and stuck at West Point, 
most or all of his unit had been wiped out.  The appellant 
further testified that she always knew the veteran had served 
during the Vietnam War and that after he died his brother 
told her that the veteran had been in Vietnam for a short 
time and had then had taught hand-to-hand combat at West 
Point.  The appellant testified that on one or two occasions 
the veteran briefly indicated to her that he had indeed 
served in Vietnam in "special recondo" units and claimed he 
had also served at West Point.  Transcript.

The veteran's military records do not reflect any Vietnam or 
other overseas service or that he was stationed at the US 
Military Academy (or elsewhere) at West Point, New York.  His 
Department of Defense (DD) Form 214 (Report of Transfer or 
Discharge) indicates that his primary military specialty was 
personnel specialist and that he had no foreign or sea 
service.  His medals and decorations were the Good Conduct 
Medal, Parachutist Badge, Marksman (M-14) Badge, and National 
Defense Service Medal.  

The veteran's Record of Assignments reveals that he was 
stationed at Fort Polk, Louisiana, from January to May 1965 
for basic combat training.  He was assigned to Fort Sam 
Houston, Texas, from May to July 1965 for advanced individual 


training, apparently at a medical training command.  He was 
assigned to Fort Ord, California, from July to November 1965 
as a student.  In November 1965, he was assigned to the 101st 
Airborne Division at Fort Campbell, Kentucky.  The records 
indicate that he served in this division with the 101st 
Quartermaster Company from November 1965 to March 1966; with 
the 101st Administration Company, Support Command from March 
1966 to January 1967; and with 801st Maintenance Battalion, 
Support Command from January to April 1967.  These units were 
reported as stationed at Fort Campbell, Kentucky, during the 
veteran's entire service with the 101st Airborne Division.  A 
review of the extracts of the veteran's military orders 
supports the assignments noted in the Record of Assignments.

The service records indicate that during the veteran's 
service with the 101st Airborne Division, his principle duty 
was personnel specialist.  He was promoted to Specialist 4th 
Class (E-4) in May 1966 and Specialist 5th Class (E-5) in 
November 1966 while stationed at Fort Campbell, Kentucky, 
with the 101st Airborne Division.  His military training 
included a truck driving course completed in April 1965 at 
Fort Knox, Kentucky, and a five week light vehicle driver 
course completed at Ford Ord, California, in August 1965.  He 
completed three weeks training at the basic airborne school 
at Fort Benning in October 1965.  His service records show 
that he was awarded the Marksman Badge, Parachutist Badge, 
National Defense Service Medal, and Good Conduct Medal.  
Under "Campaigns" and "Foreign Service" nothing at all was 
listed.  

The veteran's military medical records indicate that he 
received an entrance examination in January 1965 at a 
military facility in Los Angeles, California.  A health 
record indicates that his medical records were maintained at 
Fort Polk, Louisiana, from January to March 1965; at Fort 
Knox, Kentucky, from March to May 1965; at Fort Gordon, 
Georgia, from May to June 1965; at Fort Sam Houston, Texas, 
from June to July 1965; at Fort Ord, California, from July to 
September 1965; at Fort Benning, Georgia, from September to 
November 1965; and at Fort Campbell, Kentucky, from November 
1965 to the time of his separation.  


His service medical records reveal outpatient treatment at 
Fort Polk, Louisiana, in January and February 1965; at Fort 
Sam Houston, Texas, in June, July, and August 1965; at Fort 
Benning, Georgia, in October 1965; and at Fort Campbell, 
Kentucky, in October 1966, November 1966, and February 1967.  
The veteran received a separation examination at Fort 
Campbell, Kentucky, in March 1967.  His dental records 
indicate that he received dental treatment at Fort Polk, 
Louisiana, in January 1965, and at Fort Campbell, Kentucky, 
in December 1965 and December 1966.  

The extensive service personnel/administrative and medical 
records do not show any permanent or temporary military 
service outside the continental United States.  There is no 
record that the veteran ever received any specialized 
training in reconnaissance or "combat recondos."  There is 
no official record that the veteran was ever stationed at 
West Point, New York, or that he had received training or was 
otherwise qualified to teach hand-to-hand combat to cadets at 
the Military Academy.  It has been contended that service 
personnel and medical records are missing for the period from 
March to November 1966.  However, the fact that there may be 
no entries for a specific period certainly does not establish 
that there are missing records for that period.  Even if 
there had been an omission of some sort in the veteran's 
military records, it is not probable that all mention of 
service in Vietnam (and at the US Military Academy) would 
have been omitted.  The Record of Assignment clearly places 
the veteran in the 101st Administration Company, Support 
Command of the 101st Airborne Division, stationed at Fort 
Campbell, Kentucky, during the period in question.  In fact, 
the personnel records indicate that he was promoted to 
Specialist 4th Class in May 1966 while assigned to Fort 
Campbell and an application for a quarters allowance shows 
that the veteran had been married in mid-October 1966 in 
Tennessee.  Importantly, when the National Personnel Records 
Center was asked to verify any Vietnam service for the 
veteran, it replied that he had none.  The appellant's 
testimony as to the veteran's alleged Vietnam service adds 
nothing to the picture since she can merely relate what she 
purportedly was told.  In summation, the Board finds that the 
veteran's service records are complete and establish that he 
did not have any service in the Republic of Vietnam (or 
elsewhere in Southeast Asia) during his military career.



A brief history (one page) of the 101st Airborne Division 
submitted by the appellant indicates that the 1st Brigade was 
deployed to Vietnam in July 1965.  The narrative then notes 
that "[a]fter the war escalated, the rest of the division 
joined" the 1st Brigade.  According to information in the 
reference work Vietnam Order of Battle by Shelby L. Stanton 
(U.S. News Books 1991), the 1st Brigade arrived in Vietnam on 
July 29, 1965.  The units assigned to the 1st Brigade did not 
include any unit noted in the veteran's service personnel 
records, and the 101st Administrative Company and the 801st 
Maintenance Battalion did not deploy to Vietnam until 
November 18, 1967, when the entire 101st Airborne Division 
arrived in Vietnam.  Id. at 83-85.  Thus, the units to which 
the veteran was assigned within the 101st Airborne Division 
were not deployed to Vietnam until approximately seven months 
after his separation from active service.  

In sum, the probative and competent evidence, including the 
veteran's service personnel records, is against any service 
in Vietnam.  Other than the appellant's statements of what 
she reportedly was told by the veteran and his relatives, 
there is no evidence that the veteran served in Vietnam (or 
at West Point where he purportedly was stationed upon his 
return from Vietnam) and the presumptions at 38 U.S.C.A. 
§ 1116 are not for application.  

The veteran did not seek service connection for any 
disability during his lifetime and the appellant has made no 
claims that the veteran suffered with liposarcoma or any 
other cancer during or soon after his military service.  The 
veteran's service medical records are entirely negative for 
any indication of a malignancy and the other competent 
evidence indicates that liposarcoma was first shown many 
years after service.  The appellant has not indicated the 
existence of any medical evidence or opinion that would link 
the cause of the veteran's death to his military service and 
she would not be competent to proffer an opinion as to the 
etiology or date of onset of the liposarcoma.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  



Private treatment records dated in the mid to late 1990's 
indicate that the veteran developed pain in his left calf in 
1994, and that a biopsy approximately a year later revealed a 
liposarcoma.  The treatment records indicate that this cancer 
metastasized widely to the point it was incurable.  The final 
diagnosis was metastatic myxoid liposarcoma.  The Certificate 
of Death indicates that the immediate cause of death was 
liposarcoma - widely metastatic.  No underlying causes were 
listed, and an autopsy was not performed on the body.

Based on the above analysis, the Board finds that the 
preponderance of the competent and probative evidence is 
against the claim.  Inasmuch as the veteran did not service 
in Vietnam, the evidence unequivocally first shows 
liposarcoma many years after service, and there is no 
competent evidence tending to link it to military service, 
there is no need for the Board to obtain a medical opinion to 
decide the case.  Finally, in reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant may wish to contact the Army Board for 
Correction of Military Records for information on how to 
apply for correction of the veteran's records if she believes 
them to be inaccurate.  

 
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.







REMAND

In a letter issued to the appellant on June 9, 1999, the RO 
informed her, in part, that her claim for accrued benefits 
had been denied.  Her representative filed a notice of 
disagreement (NOD) in respect to that denial and asked that a 
statement of the case be prepared on that issue.  The NOD was 
received by VA on August 26, 1999.  The RO did not include 
the matter of accrued benefits in the statement of the case. 

Accordingly, this issued of entitlement to accrued benefits 
must be remanded to the RO to insure protection of the 
veteran's due process rights.  See Manlincon v. West, 12 Vet. 
App. 238 (1999). 

Therefore, this case is REMANDED to the RO for the following:

The RO should issue a statement of the 
case regarding its June 1999 denial of 
entitlement to accrued benefits.  This 
SOC must specifically inform the 
appellant and her representative of any 
information, lay evidence, or medical 
evidence necessary to substantiate her 
claim and the applicable law and 
regulations.  See 38 U.S.C. § 5103(a).  
The appellant and representative should 
then be given the opportunity to respond 
thereto.  Only if the appellant submits a 
timely substantive appeal (VA Form 9) 
should this matter be returned to the 
Board for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


